DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed 19 November 2021 and subsequent claim amendment filed on 2 December 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Original Claim 1 has been cancelled.  New Claims 2-21 have been added.
Claims 2-21 are currently pending and have been examined. 

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 20-21 are each focused to a statutory category namely a “system” set.  However “method” claims 2-19 are not focused to a statutory category because there are no computer architecture components recited to support the claim limitations for at least independent Claim 2 and 13, meaning a person could be “monitoring objects and individuals” via “live video feed” and manually providing the claim limitation results that recite an interactive interface and video feed and fail this first part of the analysis, meaning a person could be monitoring and viewing a closed circuit/television visual display and making verbal decisions based on what individual is being monitored and the claim limitations do not have additional or necessary computer architecture components providing proper support for the claim limitations.  These method claims should recite the same computer components recited in independent Claim 19 for proper computer architecture support for the claim limitations.  Despite this failure to pass Step 1, the Examiner proceeds through the next step analysis.
Step 2A:  Prong One: Claims 2-21 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
For Claims 2-12:
“monitoring frames of a live video feed by analyzing pixels of the frames associated with a zone; 
tracking an individual present within the zone from the pixels within the frames; assigning an initial threat score based on a presence of the individual within the zone;
identifying a behavior of the individual from the pixels within the frames;
matching a behavior identifier for the behavior to a threat type; 
and increasing the initial threat score based on the threat type to a current threat score”;
For Claims 13-19:
“obtaining a threat policy for a zone; monitoring objects and individuals present in the zone from pixels of frames in a live video feed captured of the zone;
maintaining object identifiers for the objects and individual identifiers for the individuals; 
assigning initial threat scores to each of the individual identifiers based on the threat policy; 
assigning behavior identifiers for behaviors of the individuals and action identifiers for actions of the individuals based on the pixels of the frames in the live video feed; 
modifying the initial threat scores to current threat scores based on the behavior identifiers and the action identifiers and the threat policy; 
and performing an automated action when a given current threat score exceeds a threshold threat score value defined in the threat policy”

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Mathematical concepts – mathematical relationships; Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 2-21: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “monitoring frames of a live video feed by analyzing pixels of the frames associated with a zone; tracking an individual present within the zone from the pixels within the frames; assigning an initial threat score based on a presence of the individual within the zone; identifying a behavior of the individual from the pixels within the frames; matching a behavior identifier for the behavior to a threat type; and increasing the initial threat score based on the threat type to a current threat score”.  Nothing in the claim elements precludes the steps from practically being performed as Mathematical concepts – mathematical relationships; Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 13-29) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 2-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “video feed; cameras; server”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 13-29) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “System 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 2-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al. (Barry) (US 2016/0364927).

With regards to Claim 1, Barry teaches a method, comprising:
A method, comprising: 

monitoring frames of a live video feed by analyzing pixels of the frames associated with a zone (alarm zone; PACS devices may interact with a controller that compares the asserted factor test solution with stored solutions, adjudicates on access being granted or denied consistent with prevailing security protocols, actuates the controlled portal to secure or unsecure the portal, and creates a log of all portal activity and states; One or more surveillance systems, such as Closed Circuit Television (CCTV), which use video, audio, differential heat detection, or other sensor-related technology to surveil an area and detect the presence of people, vehicles, liquids, gases, and/or other objects.  These systems may output a simple trigger, or video and audio encoded in a format favorable to digital transmission and storage) (see at least paragraphs 82, 152); 

tracking an individual present within the zone (alarm zone) from the pixels within the frames (detect the presence of people, vehicles, liquids, gases, and/or other objects.  These systems may output a simple trigger, or video and audio encoded in a format favorable to digital transmission and storage) (see at least paragraphs 82, 152);

assigning an initial threat score based on a presence of the individual within the zone (Dynamic Threat Level; access attempt) (see at least paragraphs 150-159); 

identifying a behavior of the individual from the pixels within the frames (Rules or triggers; complex rule) (see at least paragraphs 150-159, 212-220);

matching a behavior identifier for the behavior to a threat type (detection thresholds; PACS system may indicate that an area is not occupied, but a proximate motion detector of an alarm system may reliably indicate somebody is in fact within the area, possibly without authorization) (see at least paragraphs 24, 150-159, 167-170); 

increasing the initial threat score based on the threat type to a current threat score (trigger; modify the security posture) (see at least paragraphs 150-159).

With regards to Claim 3, Barry teaches processing a mitigation action when the current threat score exceeds a predefined value (see at least paragraphs 24, 150-159, 167-170).

With regards to Claim 4, Barry teaches wherein tracking further includes tracking objects present within the zone from the pixels within the frames relative to the individual (see at least paragraph 18).

With regards to Claim 5, Barry teaches wherein tracking further includes performing biometric recognition on features of the individual derived from the pixels of the frames (see at least paragraphs 82-88).

With regards to Claim 6, Barry teaches wherein performing further includes assigning an identity to the individual based on the performing of the biometric recognition (see at least paragraphs 82-88).

With regards to Claim 7, Barry teaches wherein assigning further includes obtaining a threat policy based on the zone and assigning the initial threat score from the threat policy (see at least paragraphs 150-159).

With regards to Claim 8, Barry teaches wherein identifying further includes evaluating the threat policy and matching the behavior identifier to a portion of the threat policy (see at least paragraphs 24, 150-159, 167-170).

With regards to Claim 9, Barry teaches wherein matching further includes obtaining the threat type from the portion of the threat policy during the evaluating (see at least paragraphs 150-159, 212-220).

With regards to Claim 10, Barry teaches wherein increasing further includes increasing the initial threat score by a predefined amount based on the threat type (see at least paragraphs 24, 150-159, 167-170).

With regards to Claim 11, Barry teaches wherein increasing further includes performing an action based on a value of the current threat value for the individual exceeding a threshold value (see at least paragraphs 24, 150-159, 167-170).

With regards to Claim 12, Barry teaches wherein increasing further includes increasing the current threat value to a further updated current threat value based on an action of the individual identified from the pixels of the frames with respect to an object of the zone or with respect to a second individual present in the zone (see at least paragraphs 24, 150-159, 167-170).

Allowable Subject Matter

Claims 13-21 would be allowable if rewritten or amended to overcome the above rejection under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, set forth in this Office action. 
 

Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3624